

116 HRES 800 IH: Commending the Louisiana State University Tigers football team for winning the 2019 College Football Playoff Championship.
U.S. House of Representatives
2020-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 800IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2020Mr. Graves of Louisiana (for himself, Mr. Richmond, Mr. Scalise, Mr. Abraham, Mr. Higgins of Louisiana, and Mr. Johnson of Louisiana) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONCommending the Louisiana State University Tigers football team for winning the 2019 College
			 Football Playoff Championship.
	
 Whereas, on January 13, 2020, the top-ranked 2019 Louisiana State University Tigers football team completed an undefeated and historic National Collegiate Athletic Association Division I Football Bowl Subdivision season, winning the 2019 College Football Playoff National Championship game at the Mercedes-Benz Superdome in New Orleans, Louisiana, by defeating the Clemson Tigers, 42–25;
 Whereas the 2019 Louisiana State University Tigers football team’s perfect 15–0 season included victories over a National Collegiate Athletic Association record seven Top-10 opponents and was capped by ending the third-ranked defending national champion Clemson Tigers’ 29-game winning streak;
 Whereas the 2019 Louisiana State University Tigers football team earned the Southeastern Conference Championship, Southeastern Conference Western Division Championship, and Peach Bowl Championship on their way to becoming the Consensus National Champion;
 Whereas the Louisiana State University Tigers football team was led throughout the season by Heisman Trophy-winning quarterback Joe Burrow, who set the National Collegiate Athletic Association single-season records for passing touchdowns (60) and total touchdowns (65);
 Whereas the success of Louisiana State University Tigers football team was also made possible by Biletnikoff Award-winning wide receiver Ja’Marr Chase, Thorpe Award-winning safety Grant Delpit, all-American cornerback Derek Stingley, Jr., all-American guard Damien Lewis, all-American center Lloyd Cushenberry III, all-American running back Clyde-Edwards Helaire, and by the talent and resolve of every player on the team;
 Whereas coach Ed Orgeron was named the 2019 National Coach of the Year, bringing the Louisiana State University Tigers football team back to the pinnacle of collegiate athletics in his third full season as head coach;
 Whereas the Louisiana State University Tigers football program offensive coordinator Steve Ensminger and 2019 Broyles Award winner Joe Brady orchestrated an offense that led the Nation and broke National Collegiate Athletic Association single-season records for total points and total yards;
 Whereas history will remember the 2019 Louisiana State University Tigers as one of the greatest college football teams of all time;
 Whereas the 2019 College Football Playoff Championship represents the fourth national championship for the Louisiana State University Tigers football program; and
 Whereas the Louisiana State University Tigers football team’s national championship highlights one of the Nation’s premier State universities, which is committed to academic and athletic excellence, and to the great State of Louisiana: Now, therefore, be it
	
 That the House of Representatives— (1)commends the Louisiana State University Tigers football team for winning the 2019 College Football Playoff Championship;
 (2)recognizes the achievements of all the players, coaches, and support staff who were instrumental in helping the Louisiana State University Tigers team during the 2019 football season;
 (3)congratulates the citizens of Louisiana, the Louisiana State University community, and fans of Tiger football; and
 (4)directs the Clerk of the House of Representatives to make available enrolled copies of this resolution to Louisiana State University for appropriate display and distribution to the coaches and members of the 2019 Louisiana State University football team.
			